Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused’s conviction by a general court-martial for several violations of the Uniform Code of Military Justice was affirmed by a board of review. We granted review to consider the accused’s contention that he was denied the effective assistance of counsel.
*707On January 17, 1956, Chon Si Tong, a Korean soldier, was assaulted by two American soldiers. He could not, however, identify his assailants. At the accused’s trial, a Private G. H. Walker testified that he and the accused were the persons who committed the assault.
A few hours before the accused’s trial, Private Walker had been tried for his part in the attack on Chon Si Tong and for making a false official statement. His defense counsel was the same lawyer who later represented the accused. In accordance with a pretrial agreement with the Staff Judge Advocate, Private Walker entered a plea of guilty. No mention of this agreement was made at the accused’s trial. A divided board of review held that the accused was not prejudiced by his counsel’s previous representation of Walker, notwithstanding that Walker was a “star” witness for the prosecution.
One of the fundamental rights of an accused in a criminal prosecution is his right to counsel. If the  right has any meaning, counsel must not only be qualified, but must, of course, represent his client with undivided loyalty. United States v Hayman, 342 US 205, 72 S Ct 263, 96 L ed 232 (1952); Glasser v United States, 315 US 60, 62 S Ct 457, 86 L ed 680 (1942); Canon 6, Canons of Professional Ethics of the American Bar Association. The Manual for Courts-Martial, United States, 1951, refers to the matter as follows:
“. . . He [defense counsel] will guard the interests of the accused by all honorable and legitimate means known to the law. It is his duty to undertake the defense regardless of his personal opinion as to the guilt of the accused; to disclose to the accused any interest he may have in connection with the case, any ground of possible disqualification, and any other matter which might influence the accused in the selection of counsel ; to represent the accused with undivided fidelity, and not to divulge his secrets or confidence.” [Paragraph 48c.]
Counsel must not represent conflicting interests. So strong is the prohibition that, despite the unquestioned purity of counsel’s motives, any doubt concerning equivocal conduct on his part “must be regarded as having been antagonistic to the best interests of his client.” United States v McCluskey, 6 USCMA 545, 550, 20 CMR 261.
The fact that in another case a defense lawyer represents a Government witness against the accused  does not by itself justify a conclusion that the accused was denied effective legal assistance. On the contrary, inquiry can be made for the purpose of determining whether the relationship is of such a nature as to prejudice counsel’s efforts on behalf of the accused. District of Columbia v Scott, 214 F2d 860 (CA DC Cir) (1954). See also Tucker v United States, 235 F2d 238 (CA 9th Cir) (1956). Here, there can be no doubt about the prejudicial na- ture of the relationship. Presumably, counsel was attempting to establish the accused’s innocence. At the same time, however, he was under an affirmative duty to protect Walker’s rights in a situation in which the interests of the accused were directly opposed to those of Walker.
In Taylor v United States, 226 F2d 337, the Court of Appeals for the District of Columbia Circuit was confronted with a case substantially similar to the one presented here. In that case, one Monroe was indicted for grand larceny and unauthorized use of a vehicle. Through his attorney he was brought to the attention of the Assistant United States Attorney engaged in narcotic law enforcement. Monroe became an informer agent, and, as such, purchased a quantity of narcotics from Taylor. Taylor was indicted for a narcotics violation. About three weeks before Taylor’s case came on for trial, the criminal charges against Monroe were dismissed, but his counsel continued to represent him in a civil suit. The same lawyers represented Taylor in his case. Monroe appeared and testified as a Government witness against Taylor. The fact of counsel’s dual representation was brought to the judge’s attention, but counsel was permitted to represent *708Taylor. Later, Taylor moved to set aside his conviction on the ground that he was denied effective legal assistance. The district judge denied the application. His ruling was reversed by the Court of Appeals, and a new trial was ordered. See, also, Craig v United States, 217 F2d 355 (CA 6th Cir) (1954); Scott v District of Columbia, 99 A2d 641 (Mun Ct of App DC) (1953), affirmed 214 F2d 860 (CA DC Cir) (1954).
Some question has been raised about the right of the board of review to take judicial notice of the Walk- er case. Both before and after the Uniform Code, boards of review have taken judicial notice of other records of trial before them in the interests of “expediency and justice.” In United States v Jackson, 1 USCMA 190, 2 CMR 96, we noted some of these earlier decisions, but did not express an opinion on the permissible limits of the rule they followed. Later, in United States v Dickenson, 6 USCMA 438, 20 CMR 154, we said that we were not “disposed” to take judicial notice of specific testimony in another case. The latter case had not previously been, and was not then, on our docket. Our statement, therefore, merely expressed the general rule that an appellate court does not ordinarily take judicial notice of what may appear in the records of subordinate courts within its jurisdiction. White v Central Dispensary and Emergency Hospital, 99 F2d 355, 359 (CA DC Cir) (1938). An appellate court, however, can take judicial notice of its own records. Thus, in National Fire Ins. Co. v Thompson, 281 US 331, 50 S Ct 288, 74 L ed 881 (1930), the United States Supreme Court examined its own records in another case to ascertain the contents of an order by the Superintendent of Insurance of Missouri. See also Bienville Water Supply Co. v Mobile, 186 US 212, 217, 22 S Ct 820, 46 L ed 1132 (1902).
One of the most informative statements we have found on the right of an appellate tribunal to take judicial notice of its own records is that by Circuit Judge McDermott in Divide Creek Irr. Dist. v Hollingsworth, 72 F2d 859, 863 (CA 10th Cir) (1934). Writing for a unanimous court, he said:
“. . . When the Supreme Court of the United States, or other appellate tribunal, can end litigation by an examination of its own records, it is in the interest of justice that it do so. No useful purpose is subserved by remanding the case to enable the parties formally to draw upon the record an indisputable and conclusive fact disclosed by an inspection of its own authentic records. And, as has been seen, the Supreme Court of the United States has frequently and uniformly wound up protracted litigation in that common sense way.”
Here, the board of review concluded that the question of counsel’s divided loyalty affected a “fundamental constitutional right” of the accused. We reach the same conclusion. Unfortunately, the board of review erroneously determined that the accused was not harmed by counsel’s divided fidelity; but, in the interests of justice, its action in taking judicial notice of the Walker ease was entirely proper. The “indisputable and conclusive fact” of counsel’s dual representation as disclosed by the Walker record required reversal of this accused’s conviction. United States v Taylor, supra.
The decision of the board of review is reversed. Although the accused entered a plea of guilty to a short period of unauthorized absence, we think it appropriate, in the interests of justice, to set aside the findings of guilty as to all the charges, together with the sentence, and we so direct. A rehearing may be ordered.
Judge FERGUSON concurs.